385 S.C. 241 (2009)
684 S.E.2d 548
In the Matter of Samantha D. FARLOW, Petitioner.
Supreme Court of South Carolina.
October 8, 2009.

ORDER
On June 25, 2007, the Court suspended petitioner from the practice of law for two (2) years. In the Matter of Farlow, 374 S.C. 90, 647 S.E.2d 243 (2007).[1] The Court denied petitioner's request that the suspension be made retroactive to May 25, 2006, the date of her interim suspension.[2] Id.
On March 5, 2009, petitioner filed a Petition for Reinstatement and the matter was referred to the Committee on Character & Fitness (CCF) pursuant to Rule 33, RLDE, Rule 413, SCACR. After a June 19, 2009 hearing, the CCF issued *242 its Report and Recommendation concluding petitioner has met the requirements for reinstatement and recommending that she be reinstated to the practice of law. Neither petitioner nor the Office of Disciplinary Counsel filed objections to the CCF's Report and Recommendation.
Petitioner's Petition for Reinstatement is granted. Petitioner is hereby admitted to the practice of law.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES, DONALD W. BEATTY, and JOHN W. KITTREDGE, JJ.
NOTES
[1]  The opinion was refiled after discovery of a scrivener's error. In the Matter of Farlow, 380 S.C. 35, 668 S.E.2d 790 (2008).
[2]  In the Matter of Farlow, 369 S.C. 48, 631 S.E.2d 75 (2006).